 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     OLEG ANATOLYEVICH BORISOV,                      CASE NO. C18-5847 BHS
 8
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 9         v.                                        MOTION FOR
                                                     RECONSIDERATION
10   ALAMO RENT A CAR, et al.,

11                           Defendants.

12

13         This matter comes before the Court on Plaintiff Oleg Anatolyevich Borisov’s

14   (“Borisov”) motion for reconsideration. Dkt. 35.

15         On April 25, 2018, Borisov filed a complaint in Clark County Superior Court for

16   the State of Washington. Borisov v. Alamo Rent A Car, Cause No. C18-5429BHS, Dkt.

17   1-2. On May 30, 2018, Chase removed the matter to this Court. Id., Dkt. 1. On June 4,

18   2018, Borisov filed an amended complaint dismissing his only federal claim. Id., Dkt.

19   13. On August 20, 2018, the Court sua sponte remanded after declining to exercise

20   supplemental jurisdiction over Borisov’s remaining state law claims. Id., Dkt. 37.

21         On or after September 17, 2018, Borisov served Defendants Alamo Rent A Car,

22   Enterprise Holdings, Inc., and Snorac, LLC (“Enterprise Defendants”) with a copy of his


     ORDER - 1
 1   second amended complaint (“SAC”). Dkt. 1 at 2 (Defendants Chase Bank USA, National

 2   Association, JPMorgan Chase & Co., and JPMorgan Chase Bank National Association

 3   (collectively “Chase”) “were not served with this second amended complaint but received

 4   a copy of the second amended complaint from their codefendants’ counsel on October 2,

 5   2018.”). On October 17, 2018, Chase removed the matter to this Court. Dkt. 1.

 6          On January 24, 2019, the Court granted Enterprise and Chase’s motions to

 7   dismiss. Dkt. 33. On January 27, 2019, Borisov filed a motion for reconsideration. Dkt.

 8   35. Although the majority of Borisov’s motion is without merit, Borisov challenges the

 9   Court’s removal jurisdiction based on his assertion that his SAC was never filed in state

10   court. Dkt. 35 at 5. Jurisdiction is a threshold issue that must be addressed before

11   proceeding to the merits. See, e.g., Longacre v. Meyers, 744 Fed. Appx. 452, 453 (9th

12   Cir. 2018) (“Because the removal was improper and the district court lacked subject

13   matter jurisdiction over Longacre’s action, we vacate the judgment and remand with

14   instructions to remand the federal claims to state court.”).

15          On January 29, 2019, the Court requested a response from Chase and renoted

16   Borisov’s motion. Dkt. 36. On February 5, 2019, Chase responded. Dkt. 37. On

17   February 6, 2019, Borisov replied. Dkt. 38.

18          In this case, the Court agrees with Chase that receipt of the SAC was sufficient to

19   trigger removal. The relevant statute provides that a defendant may remove upon

20   “receipt” of an amended pleading. 28 U.S.C. § 1446(b). Thus, once Chase received the

21   SAC, it was authorized to remove the matter even though Borisov did not file the SAC in

22   state court. Proper removal means that the Court had jurisdiction to consider Chase’s


     ORDER - 2
 1   motion for summary judgment. Therefore, the Court denies Borisov’s motion for

 2   reconsideration on this issue.

 3          Upon review of the remaining issues, the Court also denies Borisov’s motion on

 4   every other issue raised because he fails to establish a manifest error of law.

 5          IT IS SO ORDERED.

 6          Dated this 1st day of April, 2019.

 7

 8

 9
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
